NO.
12-07-00098-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: PEGGY FOWLER
REDDING,      §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
                        PER CURIAM
            On April 30,
2007, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Peggy Fowler Redding as relator.  That opinion ordered Respondent to vacate his
order signed on August 21, 2006 appointing Doris Fowler permanent guardian of
the person and estate of William Neal Fowler. 
Respondent complied with this court’s opinion and order on May 9,
2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
Opinion delivered May 16,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)